 Case 1:15-cr-00252-PKC-RML Document 1183 Filed 01/31/19 Page 1 of 3 PageID #: 18508

                                                                                       Hughes Hubbard & Reed LLP
Hughes                                                                                          One Battery Park Plaza

Hubbard                                                                                New York, New York 10004-1482
                                                                                              Office:+1 (212) 837-6000

&e Reed                                                                                         Fax: +1 (212) 422-4726
                                                                                                   hugheshubbard.com

                                                                                                        Marc A. Weinstein
                                                                                                                   Partner
                                                                                           Direct Dial: +1 (212) 837-6460
                                                                                           Direct Fax: +1 (212) 299-6460
                                                                                    mare. weinstein@hugheshubbard.com




                                                     January 31, 2019



   The Honorable Pamela K. Chen
   U.S. District Judge
   U.S. District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                Re:     United States v. Juan Angel Napout (1: 15-cr-00252)

   Dear Judge Chen:

           On behalf of defendant Juan Angel Napout and certain of his family members, we
   respectfully submit this letter in reply to the government's January 25, 2019 letter and in further
   support of the motion to exonerate Mr. Napout's bond and release certain assets.

           The government consents to the release of $7,199,214.50 and the Miami properties (see
   Gov't Ltr. at 8, 10), and thus we request that the Court exonerate the bond to that extent and
   order the immediate release of those assets. Attached to this letter is a proposed Order directing
   the Clerk of the Court to send the cash portion to counsel's attorney escrow account, for
   purposes ofretuming the money to Mr. Napout's family, and to release the property.

            With respect to the remaining funds, the government does not dispute that there is no
   legal basis for the Court to hold funds belonging to Mr. Napout's family members for the
   purpose of satisfying Mr. Napout's financial penalties. Nor does the government dispute that it
   is their burden to establish that the funds belong to Mr. Napout. But instead of offering any
   actual proof of ownership, the government contends that the Court should hold the money
   merely because Mr. Napout and his counsel referred to the money as "his" at earlier stages of the
   proceedings.

            The government's attempt to parse words from prior stages of the proceedings to
   establish Mr. Napout as the owner of the bail funds does not satisfy their burden. For starters, at
   the initial bail hearing, the government described the jointly proposed bail conditions to
   Magistrate Levy, and did not state that the funds had to be Mr. Napout's own funds. Rather, the
   government merely stated the amount to be posted by a date certain. See 12/15/15 Tr. at 6. If, as
   the government now contends, it was of paramount importance to the government that the money



   93071832_1
Case 1:15-cr-00252-PKC-RML Document 1183 Filed 01/31/19 Page 2 of 3 PageID #: 18509
  Honorable Pamela K. Chen                                                                                         2
  January 31, 2019

  come from Mr. Napout's personal funds, it certainly could have stated so. It did not. Nor should
  it have mattered to the government whether the money used to post bail was Mr. Napout's
  personal money, his wife's money, his kids' money, or a combination. There is no reason to
  believe he was more or less of a flight risk depending on whether his own money was at risk or
  his family's money was at risk. Indeed, one would think Mr. Napout would be less likely to put
  his family's money at risk than his own. Moreover, because nobody on the defense team
  understood that the ownership of the money as between Mr. Napout and his family was a
  distinction with a difference for bail purposes, it is unsurprising that counsel used colloquial
  rather than precise terms when referring to the money.

          More importantly, neither Mr. Napout nor his counsel hid the ball with respect to the
  source of the funds. Rather, as noted by the government at the February 25, 2016 bail
  modification hearing, Mr. Napout's counsel provided the government with spreadsheets
  identifying the various accounts from which the bail money was generated, and the government
  in tum provided copies of those spreadsheets to Magistrate Judge Levy. (2/15/16 Tr. at 31.) The
  spreadsheets specifically identified each account as well the accountholders for each account.
  Thus, if the account holders for a particular account were Mr. Napout and his wife, or Mr.
  Napout and his children, the spreadsheet made that clear. The government, the Court, and Mr.
  Napout's counsel were all working with the same information. There is no basis to conclude that
  the government or the Court were operating under any misimpression about the source and
  ownership of the funds posted for bail. 1

                                                     Argument

          Mr. Napout does not dispute the Section 2044 provides the Court with discretion to hold
  the defendant's bail money for purposes of financial penalties. The government, however, offers
  no precedent for holding and applying bail money belonging to a third party for that purpose. To
  the contrary, the cases cited in the government's letter compel release of the money belonging to
  Mr. Napout's family. For example, in United States v. Equere, 916 F. Supp. 450,454 (E.D. Pa.
  1996), the court held that the money posted by the defendant's brother to secure the defendant's
  bail could not be applied against the defendant's fine. In United States v. Rubenstein, 971 F.2d
  288,294 (9th Cir. 1992), the Ninth Circuit overturned the district court's finding that funds
  advanced by a third party to defendant to secure his release had "passed to" the defendant. In
  Rubenstein, as here, the third party provided the funds to defendant's counsel, who posted the
  funds with the court. The defendant signed the appearance bond, which identified no one other
  than defendant as a surety. The Ninth Circuit noted, among other things, that "failure to disclose
  the source of bail funds has not previously been found fatal to a claim for release of such funds,"
  that Rule 46 does not require the identification of the source of bail funds, and that
  "[i]dentification is generally unnecessary when the entire amount of bail is posted." Id. at 297.



  1.   The government argues that because approximately $8,600,000 came from accounts held jointly by Napout and
       his family members, that amount should be viewed as his money, or in the alternative that 50% of that amount
       be viewed as his. The government offers no legal support for viewing more than Mr. Napout's percentage
       interest in those accounts as his. In the calculations provided to the Court in Mr. Napout's January 8 letter
       motion, counsel attributed the amount reflecting Mr. Napout's percentage interest in each account to Mr.
       Napout. Thus, for example, if Mr. Napoutjointly owned an account with one other person, counsel attributed
       50% of the funds sent from that account for bail purposes as owned by Mr. Napout.



  93071832_1
Case 1:15-cr-00252-PKC-RML Document 1183 Filed 01/31/19 Page 3 of 3 PageID #: 18510

  Honorable Pamela K. Chen                                                                                           3
  January 31, 2019

  Of course here, unlike in Rubenstein, the defense did identify the source of the posted funds for
  the government and the Court. 2

         The government's attempt to recast the posting of bail money as a loan from the family to
  Mr. Napout also fails. The government offers no evidence that Mr. Napout's family provided the
  money as a loan to Mr. Napout, as opposed to providing their own money to counsel solely for
  the purpose of posting bail for his release. The government relies on a single case, United States
  v. Bogart, 490 F.Supp.2d 885 (S.D. Ohio 2007), in which the defendant sought the return of bail
  money to his father-in-law. However, in contrast to our case, the defendant and his father-in-law
  in Bogart conceded that the money was a loan, for which the court held that the lender did not
  have an enforceable right as to the bail money. Id. at 908. The court there further found that the
  purported loan was a rouse to avoid defendant's payment ofrestitution, and thus ordered that the
  money be surrendered to satisfy the defendant's restitution. Id. Thus, Bogart is not remotely
  analogous to this case, and provides no support for the government's position.

                                                      Conclusion

          Upon the government's consent, we respectfully request that the Court exonerate Mr.
  Napout's bond and order the immediate release of $7,199,214.50 of the $13 million in cash
  posted for bail and still in the Court's account, as well as the release of the Miami properties. In
  addition, for the reasons set forth above and in our January 8, 2019 letter motion, we request the
  release of $4,120,785.50 of the remaining cash in the Court's account to Mr. Napout's counsel
  for the purpose of returning that money to his family members.




                                                             j.les~w;
                                                                   ctfull½ submitted,
                                                       7        l
                                                                Z/
                                                              U
                                                             Marc A. Weinstein


  cc:       AUSA Samuel P. Nitze
            AUSA M. Kristin Mace
            AUSA Keith D. Edelman




  2.    The government's other cited cases are inapposite. In United States v. Brumer, 405 Fed. App'x 554 (2d Cir.
        2011) (summary order), the court rejected a motion by the defendant's wife seeking the return of money she
        posted as bail because the court found that the wife possessed the money solely as a result of a fraudulent
        conveyance from the defendant. United States v. Shkreli, No. 15-CR-637 (KAM), 2018 WL 3425286
        (E.D.N.Y. July 10, 2018), did not involve any claim that the account used to satisfy the defendant's financial
        penalties belonged to anyone other than the defendant. In United States v. Starkie, 166 F.3d 1211 (table), 1999
        WL 5068 (4th Cir. Jan. 7, 1999), upon deposit of$500 with the court for bail, the court provided defendant with
        a receipt stating that the funds were "from" him, and the defendant asserted ownership over the funds in
        response to the government's Section 2044 motion.


  93071832_1
